Citation Nr: 0926776	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  02-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for obesity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran (also referred to as "appellant") served on 
active duty from December 1969 to October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

When this case was previously before the Board, in May 2008, 
the Board determined that the character of the appellant's 
discharge from his period of active duty from December 12, 
1976, to October 21, 1981, constitutes a bar to Department of 
Veterans Affairs benefits based on that period of service and 
the remaining issues of entitlement to service connection for 
hypertension and obesity were remanded for additional 
development.  The requested development having been 
accomplished, the case has been returned to the Board.

In June 2009, the Veteran submitted additional evidence 
directly to the Board.  This evidence was not accompanied by 
a waiver of initial consideration by the RO.  Notwithstanding 
the absence of a waiver of initial RO consideration, as this 
evidence is unrelated to the issues of entitlement to service 
connection for hypertension and obesity, the subject of the 
decision below, the Board will proceed with adjudication.  
38 C.F.R. § 20.1304.

It is noted that an April 2009 communication from the Veteran 
requests that the issues currently on appeal be put on hold 
so that his posttraumatic stress disorder (PTSD) and other 
service connection claims can be completed.  However, aside 
from the issues adjudicated herein, there are no other claims 
for service connection pending at this time and, as noted in 
the May 2008 Board remand, service connection for PTSD was 
granted in a November 2007 rating decision.  Thus, the appeal 
will not be put on hold and the Board will proceed with 
adjudication.  




FINDINGS OF FACT

1.  Hypertension was not first shown during service or within 
a year following discharge from service, and there is no 
competent medical evidence of record indicating that the 
Veteran's hypertension is otherwise related to service.

2.  The evidence preponderates against a finding that a 
disability manifested by obesity was manifested in service or 
is otherwise causally related to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may such be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Service connection for obesity is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in May 2001 and July 2008, the agency of original 
jurisdiction (AOJ) advised the Veteran of the evidence needed 
to substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the July 2008 letter from 
the AOJ also advised him that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

A review of the record reveals the appellant was not provided 
notice of the VCAA prior to the initial adjudication of these 
claims in September 2000 and October 2000 rating decisions.  
However, this was both a practical and legal impossibility 
because the VCAA was not enacted until November 2000.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that in these situations VA does not have to vitiate that 
decision and start the whole adjudicatory process anew, as if 
that decision was never made.  Rather, VA need only ensure 
the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claim, such that he is still provided proper due process.  In 
other words, he must be given an opportunity to participate 
effectively in the processing of his claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

After providing VCAA notice most recently in July 2008, the 
AOJ readjudicated the claims in the March 2009 SSOC.  Thus, 
after providing the required notice, the AOJ reconsidered the 
claims and addressed any additional evidence received in 
response to the notice.  Accordingly, the timing defect of 
the notice has been cured.

All this considered, the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the Veteran, but determining nonetheless that the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

VA also has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Specifically, all available service, VA, 
and private treatment records have been obtained.  
Additionally, the Veteran has submitted written 
communications and provided testimony at a hearing before a 
hearing officer at the RO and he has been afforded VA 
examinations in connection with his claims.  

In this regard, it is noted that the records in connection 
with the Veteran's claim for benefits from the Social 
Security Administration as well as VA treatment reports dated 
from 1980 to 1987 from the Overton Brooks VA Medical Center 
in Shreveport, Louisiana, were requested by the AOJ, as 
direct by the Board in the May 2008 remand.  However, as 
noted in Memoranda from the AOJ dated in October 2008 and 
March 2009, VA has made a Formal Finding that these records 
are unavailable.  These Memoranda specifically note that all 
procedures to obtain the specified records have been 
correctly followed, all efforts to obtain the needed 
information have been exhausted, further attempts are futile 
and, based on these facts, the AOJ concluded that the sought 
after evidence is unavailable.  Accordingly, the Board finds 
that the AOJ substantially complied with the May 2008 remand 
orders and no further action is necessary in this regard.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service or for 
aggravation of a pre-existing condition during service beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.306.  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between his/her service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for certain diseases, such as 
hypertension, may also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert  
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Hypertension

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 1 (2008).  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater, with a diastolic blood 
pressure of less than 90mm.  Id.

Competent medical evidence showing current hypertension has 
been received.  Accordingly, the remaining question is 
whether current hypertension is related to service.  After a 
careful review of the evidence of record, the Board finds 
that the preponderance of such evidence is against a finding 
that hypertension began in service, manifested to a 
compensable degree within one year after separation from 
service, or is otherwise related to service.

The Veteran's blood pressure upon enlistment examination in 
June 1969 was 136/80 and he reported no history of high or 
low blood pressure.  Service treatment records show that, in 
August 1974, the Veteran complained of a two month history of 
headaches and expressed concern about increased blood 
pressure, for which he had a strong family history.  Blood 
pressure readings were 140/90 on the right and 130/90 on the 
left.  The impression included borderline increased blood 
pressure.  A September 1974 treatment report notes that three 
day blood pressure check showed all blood pressures with 
diastolic under 90 with one reading to 100.  Blood pressure 
at the time of examination was 124/84, both arms, sitting.  
This blood pressure was characterized as normal and the 
assessment was labile elevated blood pressure versus normal.  
The Veteran's blood pressure upon separation examination in 
October 1976 was 100/80 and he reported no history of high or 
low blood pressure.  The service medical records are silent 
with respect to a diagnosis of hypertension.  

The treatment records for the Veteran's second period of 
service, from December 12, 1976, to October 21, 1981, during 
which the character of his discharge constitutes a bar to 
Department of Veterans Affairs benefits based on that period 
of service, are similarly silent with respect to findings of 
hypertension.  

Post-service VA treatment records reflect blood pressure 
readings of 142/106, 138/98, and 138/104 as well as initial 
findings of borderline hypertension in February 1983 and 
borderline high blood pressure in June 1983; however, these 
records do not include a diagnosis of hypertension.  It is 
noted that an August 1997 report of Disability Determination 
Evaluation conducted in connection with the Veteran's claim 
for SSA benefits reflects that he reported having 
hypertension and being on medication for hypertension since 
1980.  Private treatment records from Louisiana State 
University, dated from November 1993 to November 1996, 
include an April 1995 treatment report which notes that the 
Veteran reported being treated for hypertension in the past; 
however, he had been unable to buy medication in the past two 
years.  His blood pressure was 170/104 and 150/104 at the 
time of examination.  The diagnoses included hypertension.  

During his August 2002 testimony before a hearing officer at 
the RO, the Veteran recalled seeking treatment for high blood 
pressure at the Shreveport VA hospital and being put on high 
blood pressure pills in 1982.  

Accordingly, upon consideration of the foregoing it is noted 
that, although elevated blood pressure readings were noted 
during service and the Veteran's recollection, as reported to 
medical professionals as well as in his written 
communications and hearing testimony, reflect treatment for 
hypertension as early as 1980, the initial competent medical 
evidence of a diagnosis of hypertension is not until April 
1995.  In either case, hypertension is not diagnosed until at 
least one year after the Veteran's separation from service.  

Specifically, inasmuch as the character of his discharge for 
the Veteran's second period of service, from December 12, 
1976, to October 21, 1981, constitutes a bar to Department of 
Veterans Affairs benefits based on that period of service; 
the competent medical evidence of record would have to show a 
diagnosis of hypertension within one year after his December 
11, 1976, discharge from his first period of active duty 
service.  There is no competent medical evidence of a 
diagnosis of hypertension until April 1995, in excess of nine 
years after his honorable discharge from active duty service, 
and his earliest recollection of post-service treatment for 
hypertension is not until 1980, approximately four years 
after his discharge from the period of active duty service 
based on which benefits are payable.  This evidence is 
against a finding hypertension that was either directly or 
presumptively incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See also Struck 
v. Brown, 9 Vet. App. 145 (1996).

The Veteran submitted two positive nexus statements, dated in 
August 2000 and June 2001.  The August 2000 statement from E. 
Anderson-Doze, M.D., reflects that Dr. Anderson-Doze had been 
treating the Veteran for hypertension for the past two years 
and, "as per the [Veteran], he had been treated for this 
ever since being in the military, it is therefore my medical 
opinion that [the Veteran's] current hypertension is 
continuous from the time he was in the military."  
Similarly, a June 2001 joint statement from S. Bethea, FNP-C 
(Family Nurse Practitioner - Certified) and Dr. Anderson-Doze 
states that these health care providers had been treating the 
Veteran for obesity and hypertension for the past two years.  
This statement further provides that, "[a]s per the 
[Veteran], he had been treated for both of these ailments 
ever since being in the military and it is our medical 
opinion that [the Veteran's] current hypertension and obesity 
is continuous from the time he was in the military."  

For the following reasons, the Board finds that the August 
2000 and June 2001 opinions offered by the Dr. Anderson-Doze 
and S. Bethea to be not persuasive.  Specifically, the Board 
determines that the Veteran's report of in-service treatment 
for hypertension to be not credible and, therefore, any 
medical opinion based on such history is accorded no 
probative weight.  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, 
citing its earlier decisions in Swann v. Brown, 5 Vet. App. 
229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the Veteran that formed the basis for the 
opinion.  Id. at 179.  In Kowalski, the Court declared, 
however, that the Board may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history provided by the Veteran, and instead must evaluate 
the credibility and weight of the history upon which the 
opinion is predicated.  Id.  In Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), the Court, citing Kowalski, as well as Swann 
and Reonal, emphasized that the Board may not disregard a 
medical opinion solely on the rationale that the medical 
opinion is based on a history provided by the Veteran.  Id. 
at 432-33.  (Emphasis in original).  In Coburn, the Court 
held that the Board erred in failing to assess the Veteran's 
credibility in reporting the statements to the medical 
examiner.  Id. at 433.  

The Board finds the Veteran's report of being treated for 
hypertension during his military service to be not credible 
as such is contradicted by the contemporaneous medical 
evidence.  Specifically, his service treatment records show 
that, while the Veteran was noted to have elevated blood 
pressure readings, he was not treated for hypertension until 
after his discharge from active duty service.  

Therefore, as these opinions were based on the Veteran's 
inaccurate self-reported history, the Board accords no 
probative weight to such evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993) (the Board is not bound to accept 
an opinion based on history provided by the appellant and on 
unsupported clinical evidence); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (an opinion based upon an erroneous 
factual premise has no probative value).  Thus, the Board 
accords no probative weight to these private medical 
opinions.

The Veteran was afforded a VA examination in September 2008 
to obtain an opinion with respect to the initial clinical 
onset or etiology of his currently diagnosed hypertension.  
The examiner noted a review of the Veteran's medical record 
and claims file and opined that "the [V]eteran's 
hypertension did not have its onset during service nor is in 
any other way causally related to his active service."  The 
examiner explained that, "[i]n reviewing his service 
treatment record there is no evidence that his blood pressure 
met the criteria for hypertension nor was it diagnosed while 
he was in the military service.  Also the [V]eteran does not 
have any known causes of secondary hypertension such as renal 
disease or hormonal abnormalities that cause secondary 
hypertension."  The Board notes that the VA examiner is 
accurate in his description of the documentary records.

The Board accords great probative weight to the VA examiner's 
opinion as to the etiology of the Veteran's current 
hypertension.  First, unlike the private medical opinions, 
the VA examiner's opinion is based not only on the Veteran's 
self-reported history, but also upon a review of the full 
record (medical and lay evidence) related to the Veteran's 
claim.  Second, it is based upon an accurate history as set 
forth in the evidence of record.  As previously pointed out, 
the factual history relied upon by the private healthcare 
providers is inaccurate.  Finally, the VA examiner's opinion 
is clearly based upon a clinical understanding of 
hypertension and the causes thereof.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, 
fully articulated, sound reasoning for the conclusion that 
contributes probative value to a medical opinion).

With respect to the contention that the Veteran's 
hypertension is the result of exposure to Agent Orange, as 
noted on his June 2001 VA Form 21-4142, Authorization and 
Consent to Release Information to the VA, it is noted that 
hypertension is not on the list of the presumptive diseases 
associated with exposure to Agent Orange under 38 C.F.R. 
§ 3.309(e), which means that on the basis of medical and 
scientific studies, there is not a significant statistical 
association between hypertension and exposure to Agent 
Orange.  38 C.F.R. § 1.17.  Accordingly, the Board concludes 
that the claim for service connection may not be granted via 
the Agent Orange presumption.  In addition, he has not 
provided the necessary medical nexus evidence to otherwise 
link his hypertension to such exposure.  See, e.g., Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Finally, it is noted that the Board does not question the 
sincerity of the Veteran's belief that his hypertension is 
related to service.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements relating his 
current hypertension to his period of active duty service are 
afforded little weight.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that service 
connection is warranted for the Veteran's current 
hypertension because the persuasive competent medical 
evidence is that a nexus does not exist between the Veteran's 
current hypertension and his period of active duty service, 
to include elevated blood pressure readings noted at that 
time.  The preponderance of the evidence being against the 
Veteran's claim for service connection for hypertension, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Obesity

With respect to the claim for service connection for obesity, 
it is noted that service treatment records reflect that the 
Veteran was deemed overweight, was advised to be on a calorie 
restricted diet, and participated in monthly medical weight 
evaluation.  These records do not reflect a finding of 
obesity.  

An August 2000 VA examination report notes that the Veteran 
indicated that, when he was about 30, he stopped exercising 
as much and began to put on weight.  In addition, after his 
back and arm injury in 1991, he exercised and exerted even 
less and continued to gain weight.  The diagnoses included 
exogenous obesity.  

As noted above, a June 2001 private medical opinion from S. 
Bethea, FNP-C, and Dr. Anderson-Doze notes that the Veteran 
reported being treated for obesity ever since being in the 
military and concludes that his obesity "is continuous from 
the time he was in the military."

A September 2008 VA examination report notes that the Veteran 
became overweight for a time during the military but he lost 
the weight while he was in the military.  The diagnosis was 
endogenous obesity.  After examination of the Veteran and 
review of the claims file, the examiner concluded that the 
Veteran's obesity is not related to any underlying pathology 
related to service.  The examiner explained that the Veteran 
has none of the secondary causes of obesity.  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

There is no question that both the Veteran's service and 
post-service treatment records show findings of and treatment 
for being overweight and post-service treatment records show 
findings of obesity.  However, weight gain or obesity, in and 
of itself, is not a compensable disability.  As noted above, 
the law provides for service connection/compensation for 
disability due to disease or injury that was incurred or 
aggravated in service.  See 38 U.S.C.A. § 1110.  If the 
Veteran's obesity was shown to be due to a disease or injury 
incurred or aggravated in service, the underlying disease or 
injury would be service-connected, and the obesity, as a sign 
or symptom of the disease or injury, would be considered in 
rating the underlying disease or injury, as appropriate.  For 
example, weight gain is considered in evaluating diseases 
such as Cushing's syndrome or various thyroid disorders; in 
such instances, it is not the obesity itself which is 
service-connected, it is the underlying disease.  Symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected.  Sanchez-Benitez, supra.  Here, there is 
no competent medical evidence showing, or suggesting, that 
the Veteran's obesity is due to a disease or injury that was 
incurred or aggravated in service.  Consequently, it is not a 
compensable disability.  

The Board acknowledges the June 2001 private medical opinion 
from S. Bethea, FNP-C, and Dr. Anderson-Doze which concludes 
that the Veteran's obesity "is continuous from the time he 
was in the military."  However, the Board finds the 
Veteran's report that he was treated for obesity during his 
military service to be not credible because, although the 
Veteran was treated for being overweight in service, his 
service treatment records do not include a finding of 
obesity.  Therefore, this opinion is not based on an accurate 
factual basis and, as such, the Board accords no probative 
weight to this opinion.  See Kowalski, supra; Coburn, supra; 
Reonal, supra.  Moreover, although this opinion suggests that 
the Veteran's obesity is related to his period of active duty 
service, there is no opinion as to whether his obesity is the 
sign or symptom of an underlying disease or injury that was 
incurred or aggravated in service.

With respect to the contention that the Veteran's obesity is 
the result of exposure to Agent Orange, as noted on his June 
2001 VA Form 21-4142, Authorization and Consent to Release 
Information to the VA, it is noted that obesity is also not 
on the list of the presumptive diseases associated with 
exposure to Agent Orange under 38 C.F.R. § 3.309(e).  
38 C.F.R. § 1.17.  Accordingly, the Board concludes that the 
claim for service connection may not be granted via the Agent 
Orange presumption.  In addition, he has not provided the 
necessary medical nexus evidence to otherwise link his 
obesity to such exposure.  See, e.g., Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994).

Finally, the Board does not question the sincerity of the 
Veteran's belief that his obesity is related to service.  
However, as noted above, as a lay person, he is not competent 
to establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements regarding the nature and etiology of his current 
obesity are afforded little weight.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for obesity; thus, the benefit-of-the-doubt rule 
does not apply and service connection for obesity is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension is denied.

Service connection for obesity is denied.



________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


